DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant's response filed on February 17, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 2 - 4, with respect to the rejection of the claims 1, 3-9, 11 and 13-21 under 35 U.S.C. § 112(a) or first paragraph have been fully considered but they are not persuasive in view of the following reasons. 
Applicant argues that the features, “a first distance along the side face of the first trench is larger than one half of a second distance along the side face of the first trench” recited in claim 1 are supported by the annotated Fig. 17 in pg. 3 of Applicants’ remarks and that the recited features are supported by Fig. 17 in the original disclosure. The Examiner respectfully disagrees because the annotation indicated in Fig. 17 about the first distance and the second distance was not disclosed in the Fig. 17 of the original disclosure and no detail description mentioning about the actual measurement of the annotated first and second distances nor any Applicant’s drawing of Figs. 1-18 was drawn to scale. Therefore, the evidence of drawing are provided from annotation of the Applicant’s Fig. 17 is inadequate to conclude that the first distance is larger than one half of the second distance. Furthermore, according to MPEP 2125 section II, when the 
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
 Claim 1 recites the limitation “a first distance along the side face of the first trench is larger than one half of a second distance along the side face of the first trench” in lines 26-27 which is not being described in the original disclosure of the parent case U.S application 15/225,137 because there is no description of specific value for how depth the trench 50 should be. Furthermore, no indication in the Applicant’s original disclosure for the drawing of Figs. 1-18 was drawn to scale. Therefore, claim 1 contains new matter. 
Claims 3-9, 11, 13-18 are being rejected for having the issue of claim 1 incorporated into the claims.    
Claim 19 also recites the limitation “a first distance along the side face of the first trench is larger than one half of a second distance along the side face of the first trench” in lines 27-28 which is not being described in the original disclosure of the parent case U.S application 15/225,137 because there is no description of specific value for how depth the trench 50 should be. Furthermore, no indication in the Applicant’s original disclosure for the drawing of Figs. 1-18 was drawn to scale. Therefore, claim 19 contains new matter.   
Claim 20 also recites the limitation “a first distance along the side face of the first trench is larger than one half of a second distance along the side face of the first trench” in lines 27-28 which is not being described in the original disclosure of the parent case U.S application 15/225,137 because there is no description of specific value for how depth the trench 50 should be. Furthermore, no indication in the Applicant’s original 
Claim 21 is being rejected for having the issue of claim 1 incorporated into the claims.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG B NGUYEN/Primary Examiner, Art Unit 2818